DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of species A in the reply filed on 2/23/2021 is acknowledged.  The traversal is on the ground(s) that it is not a burden.  This is not found persuasive because the two species comprise different structures and operation.  Should the independent claim be found generic and allowable, species B would be re-joined at a later time.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed supplemental electric sensor as claimed in claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  As amended, claim 11 does not depend from another claim.  Based on Applicant’s Reply on 2/23/2021, it is deducted that claim 11 could be depending from one of claims 1-6, since claims 7-10 are in withdrawn status for pertaining to the non-elected embodiment.  To further prosecution, claim 11 is being treated as depending from claim 1.  Furthermore, the drawings do not show a supplemental electric sensor as claimed in claim 11.  It is unclear and unknown about the claimed supplemental electric sensor.  Claim 11 is being treated and as best as possible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirashima et al. (3,853,199).

a carrier body 15;
a first spring body 13 made of an elastic material and connected to the carrier body;
an electric sensor 58, 50, which has a triggering element 62, 63 that is mechanically actuated, the sensor outputting a signal when the triggering element is actuated,
wherein the sensor is arranged relative to carrier body in such a way that the triggering element is actuated by a distance of the first spring body from the carrier body, or an actuation mechanism is provided, by which the triggering element of the sensor is actuated by a force acting on the carrier body  during a collision when said force exceeds a predefined magnitude that indicates failure of the first spring body due to wear or, if the first spring body is intact, excessive collision energy, see figure 2.
Re: claim 2, Hirashima shows wherein the carrier body is movably mounted on a support body 31 and has a rest position in which the carrier body is held by a bias of at least a second spring body 35 at a predefined distance from the support body.
Re: claim 3, Hirashima shows a flange 10b connected to the support body 31 encloses the carrier body and forms a stop against which the carrier body is forced into the rest position by the second spring body.
Re: claim 4, Hirashima shows the sensor is arranged in a cavity formed on the back of the carrier body or on the front of the support body, see figure 2.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hirashima et al. (3,853,199).
Re: claim 6, Hirashima does not show how the sensor is fastened.  A clamp is a well known and widely used device for fastening and would have been an obvious choice for one of ordinary skill in the art at the time of filing to have employed a clamp to fasten the sensor in the buffer of Hirashima.  
Re: claim 11, Hirashima shows sensor 50 at mounting 21 for the bumper 10.  It is believed that bumper 10 would have a second mounting 21 to evenly secure the bumper to the front of a car.  As such a supplemental electric sensor such as sensor 50 could be installed at the second mounting for redundancy.  It would have been obvious to one of ordinary skill in the art at the time of filing to have installed a supplemental .
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hirashima et al. (3,853,199) in view of Sautier et al. (2015/0369328).
Re: claim 12, Hirashima does not show a transducer.  Sautier is cited to teach an electromechanical energy transducer 500 that converts mechanical movement of the triggering element into electrical energy and in that wherein the sensor 700 is supplied with electrical energy exclusively from the electromechanical energy transducer.  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the device of Hirashima to include a transducer such as taught by Sautier in order to provide a compact and all inclusive device.
Re: claim 13, Sautier further shows transmitter 800 that wirelessly outputs the signal of the sensor when the transmitter is supplied an electrical pulse with a predetermined minimum energy from the electromechanical energy transducer.
Re: claim 14, Sautier further shows a transmitter that wirelessly outputs the signal of the sensor and in that wherein the sensor contains a memory with a sensor-specific code that is a component of the signal output by the transmitter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Tanabe, Kato and Palin are cited for other buffering devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lan Nguyen whose telephone number is (571)272-7121.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
					/Xuan Lan Nguyen/                                                                 Primary Examiner, Art Unit 3657